ITEMID: 001-102344
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KANEVSKIY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Emil Reyngoldovich Kanevskiy, is a Russian national who was born in 1945 and lives in Novokuznetsk, in the Kemerovo Region. The Russian Government (“the Government”) were represented by Mr G. Matyushkin, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 11 September 2002 the applicant brought a court action against a State enterprise “West-Siberian Railway” («Западно-Сибирская железная дорога»), his former employer. He sought reinstatement in his job, lost wages and non-pecuniary damages.
By a decision of 26 September 2002, the Kuybyshevskiy District Court of Novokuznetsk (“District Court”) refused to open the proceedings on the ground that it lacked jurisdiction. On 30 October 2002, on the applicant’s appeal, the Kemerovo Regional Court (“Regional Court”) quashed that decision and remitted the case to the first-instance court.
On 27 November 2002 the District Court held a preparatory meeting. The first hearing on the merits was scheduled for 24 December 2002. Owing to the respondent’s failure to appear, it was adjourned until 14 January 2003.
On 14 January 2003 the District Court, on the motion by the respondent, decided to transfer the applicant’s case to another district court of Novokuznetsk. On 21 February 2003 the Regional Court quashed that decision and remitted the case to the first-instance court.
Of the six hearings held between 21 February and 2 July 2003, two were adjourned owing to the respondent’s failure to appear, two at the request of the respondent and two at the request of the applicant.
On 2 July 2003 the District Court dismissed the applicant’s action. On 12 September 2003, on the applicant’s appeal, the Regional Court quashed the judgment and remitted the case to the District Court for fresh examination.
Having received the case file, on 8 October 2003 the District Court held a preparatory meeting. In the period between 8 October 2003 and 9 June 2004 the court scheduled ten hearings on the merits. Three of them were adjourned on the ground of the respondent’s failure to appear, one owing to the default by the applicant’s representative and one because of the applicant’s illness. Three hearings were adjourned at the request of the respondent who asked the court to summon and examine additional witnesses and to obtain certain documentary evidence. Two hearings were adjourned pending receipt of the documents.
On 6 May 2004 another presiding judge took charge of the case.
By a decision of 9 June 2004, the District Court discontinued the proceedings on the grounds that the respondent company had been liquidated. The applicant appealed. On 30 July 2004 the Regional Court quashed the decision of 9 June 2004 and remitted the case to the District Court for fresh examination.
The preparatory hearing scheduled for 15 September 2004 was adjourned because neither party appeared in court. The two followed hearings did not take place owing to the default by the respondent’s representative.
By a decision of 4 November 2004, the District Court ordered that a joint-stock company “Russian railways” (ОАО «Российские железные дороги») entered in the proceedings as a co-respondent.
By a decision of 22 November 2004, the court transferred the dispute to a court in another town where the head office of the new party was situated. The applicant appealed. On 14 January 2005 the Regional Court quashed the decision of 22 November 2004 and remitted the case to the District Court. The appeal court also indicated that the proceedings before the first-instance court had exceeded a reasonable time.
The first hearing after the District Court received the case file was scheduled for 24 February 2005. It was, however, postponed until the following day because of the presiding judge’s mission to another town. Of the six subsequent hearings, one was adjourned owing to the parties’ failure to appear in court, three at the request of the respondent to summon additional witnesses, one because of the illness of the respondent’s lawyer and one at the request of the applicant’s lawyer.
On 14 July 2005 the District Court delivered a judgment by which it ordered that the applicant be reinstated in his job and the “Russian railways” pay him lost wages, non-pecuniary damages and legal costs and expenses.
On 25 July 2005 the respondent brought its appeal. Three months later, on 25 October 2005, the appeal was withdrawn. The proceedings were discontinued and the judgment of 14 July 2005 became final.
